DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically in claims 1 and 11 (though also present in dependent claims 2, 8, 10, 12, 18 and 20) the term ‘pixel projectile’ is used.  This element is not clearly defined or described in the specification to enable one of skill in the art to ascertain the scope of the design.  Figure 36 shows a physical element that is 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The following are the individual claims from among claims 1-20 that have this issue.  The basis for the issue is that the claim term ‘pixel projectile’ is not defined or explained in the specification.  The element is shown in Figure 36 element 3612 as a physical element to be projected.  This however is inconsistent with what is considered a ‘pixel’ to one of skill in the art, and even within the applicant’s own specification (see paragraphs 64, 106, 127-128, 147) pixels are referenced in the typical implementation with no differentiation or explanation provided for these projectile elements.  As such the term ‘pixel’ projectile is not clearly defines or explained in the specification and is also inconsistent with the understood meaning of the term ‘pixel’ to one of skill in the art.  
The term “pixel” in “pixel projectile” in claim 1 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, the element is shown in figure 36 element 3612 and physical projectile) while the accepted meaning is “picture element” (the basic building block of a digital image, comprising data to represent the brightness and color 
The term “pixel” in “pixel projectile delivery system” in claim 2 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, the element is shown in figure 36 element 3612 and physical projectile) while the accepted meaning is “picture element” (the basic building block of a digital image, comprising data to represent the brightness and color for individual pixel).  The term is indefinite because the specification does not clearly redefine the term.
The term “pixel” in “pixel projectile” in claim 8 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, the element is shown in figure 36 element 3612 and physical projectile) while the accepted meaning is “picture element” (the basic building block of a digital image, comprising data to represent the brightness and color for individual pixel).  The term is indefinite because the specification does not clearly redefine the term.
The term “pixel” in “pixel projectile” in claim 10 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, the element is shown in figure 36 element 3612 and physical projectile) while the accepted meaning is “picture element” (the basic building block of a digital image, comprising data to represent the brightness and color for individual pixel).  The term is indefinite because the specification does not clearly redefine the term.
The term “pixel” in “pixel projectile” in claim 11 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, the element is shown in figure 36 element 3612 and physical projectile) while the accepted meaning is “picture element” (the basic building block of a digital image, comprising data to represent the brightness and color for individual pixel).  The term is indefinite because the specification does not clearly redefine the term.
The term “pixel” in “pixel projectile delivery system” in claim 12 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, the element is shown in figure 36 element 3612 and physical projectile) while the accepted meaning is “picture element” (the basic building block of a digital image, comprising data to represent the brightness and color for individual pixel).  The term is indefinite because the specification does not clearly redefine the term.
The term “pixel” in “pixel projectile” in claim 18 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, the element is shown in figure 36 element 3612 and physical projectile) while the accepted meaning is “picture element” (the basic building block of a digital image, comprising data to represent the brightness and color for individual pixel).  The term is indefinite because the specification does not clearly redefine the term.
The term “pixel” in “pixel projectile” in claim 20 is used by the claim to mean “a physical projectile,” (while note clearly defined in the claims, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631